NO. 07-06-0431-CR
                                 NO. 07-06-0432-CR
                                 NO. 07-06-0433-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                   MARCH 25, 2008

                         ______________________________


                           CLIFFORD EUGENE OSBORN,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                            Appellee

                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

      NOS. 17,126-C;17,127-C;18,231-C; HON. PATRICK PIRTLE, PRESIDING

                        _______________________________

                                Memorandum Opinion

                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      After a jury trial, Clifford Eugene Osborn was convicted of robbery, aggravated

kidnaping, and unauthorized use of a motor vehicle. After finding the enhancements true,
the jury assessed punishment at life for the robbery conviction, life for the aggravated

kidnaping, and twenty years for the unauthorized use of a motor vehicle.

        Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that appellant’s appeals are without merit. Along with his brief, he has filed a

copy of a letter sent to appellant informing him of counsel’s belief that there was no

reversible error and of appellant’s right to file a pro se brief or response. By letter dated

December 31, 2007, this court also notified appellant of his right to file his own brief or

response by January 30, 2008, if he wished to do so. After requesting and receiving an

extension of time, appellant filed a response wherein he contends 1) the trial court erred

in refusing to grant the motion to suppress his statement, and 2) he was denied his right

to counsel and meaningful access to the courts.2

        In compliance with the principles enunciated in Anders, appellate counsel discussed

several possible issues for appeal: 1) the sufficiency of the evidence to sustain the

convictions, 2) the denial of motions to suppress appellant’s statement and his

identification, 3) the sufficiency of the evidence to support a finding of “true” to the



        1
            See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

        2
         Appellant contends he requested counsel but was not perm itted to talk to an attorney for
approxim ately six m onths after his arrest for the subject offenses. The record shows that appellant told Officer
Paul Horn on May 24, 2005, after ten m inutes of questioning, that he would rather not say anything m ore
without speaking to a lawyer. This was an invocation of appellant’s Fifth Am endm ent right to be free of
custodial questioning without the presence of counsel. See Russell v. State, 215 S.W .3d 531, 535 (Tex. App.
–W aco 2007, pet. ref’d). There is no indication that police continued to interrogate appellant after that tim e.
This request is not the sam e as a request for appointm ent of counsel under a defendant’s Sixth Am endm ent
right. Thereafter, the record shows that appellant was indicted on Novem ber 9, 2005, and that he filed a
request for attorney on Decem ber 5, 2005. Counsel was appointed the sam e day and appellant did not
proceed to trial until October 2006. The record is unclear as to appellant’s whereabouts during the period from
May 24, 2005, until his indictm ent.

                                                        2
enhancement paragraphs during the punishment phase, 4) the appropriateness of the

punishments assessed, and 5) the effectiveness of counsel. However, appellate counsel

has explained why each argument lacks merit.

       We have also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any reversible error pursuant to Stafford

v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our review has failed to reveal

reversible error.

       Accordingly, the motion to withdraw is granted and the judgments are affirmed.




                                                Brian Quinn
                                               Chief Justice

Do not publish.




                                           3